Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Fabian on 09/07/2021.

The application has been amended as follows: 

5.  A horticultural cleaning system comprising:
a first tank that is configured to receive a cleaning fluid from a horticultural system drain port, wherein the first tank comprises (i) a first inlet port in fluid communication with the horticultural system drain port, (ii) a first outlet port, (iii) a first pump in fluid communication with the first outlet port, and (iv) a first pump outlet line in fluid communication with the first pump; and
a second tank having (i) a second inlet port in fluid communication with the first pump outlet line, (ii) a second outlet port, (iii) a second pump in fluid communication with the second outlet port, and (iv) a second pump outlet line in fluid communication with the second pump. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose a first tank that is configured to receive a cleaning fluid from a horticultural . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/MONICA L BARLOW/Primary Examiner, Art Unit 3644